         Case 1:19-cv-11757-AT-KHP Document 29 Filed 12/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                       Case No. 1:19-cv-11757
HIMELDA MENDEZ AND ON BEHALF OF
ALL OTHER PERSONS SIMILARLY
SITUATED,

                Plaintiffs,
                     v.

KATE SPADE LLC,

                Defendant.

                     STIPULATION OF DISMISSAL WITH PREJUDICE

         IT IS HEREBY STIPULATED AND AGREED, by the parties to this action, by and

through their undersigned counsel, that this action is dismissed with prejudice pursuant to the

Federal Rules of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear its or their own legal fees

and costs.

Dated: December 7, 2020


THE MARKS LAW FIRM, P.C.                               SHEPPARD, MULLIN, RICHTER &
                                                       HAMPTON LLP



By:                                              By:
      Bradly G. Marks                                  Sean Kirby
      175 Varick Street, 3rd Floor                     30 Rockefeller Plaza
      New York, New York 10014                         New York, NY 10112-0015
      (646) 770-3775                                   (212) 653-8700
      Attorneys for Plaintiff                           Attorneys for Defendant
